Citation Nr: 0005951	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lung cancer secondary 
to tobacco use in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1942 through 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the VA RO 
which denied service connection for lung cancer resulting 
from tobacco use.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for lung cancer due to 
tobacco use in service.


CONCLUSION OF LAW

The veteran's claim for service connection for lung cancer 
due to tobacco use in service is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from January 
1942 to December 1945.

The veteran's service medical records are unavailable.  After 
an unsuccessful attempt to obtain the veteran's records, it 
was reported that the veteran's records may have been lost in 
the fire at the National Personnel Records Center in July 
1973. 

In an October 1997 statement, the veteran asserted his claim 
for service connection for lung cancer due to smoking caused 
by service.  The veteran reported that while serving with the 
Army during World War II, he was given free cigarettes with 
his rations and Red Cross packages, and that he was 
encouraged to smoke by his sergeants.  He noted that he 
finally quit smoking in 1980, and that he had lung surgery 
five years ago after developing cancer in both lungs.  The 
veteran also reported that all of his surgery and cancer 
treatment was performed at the VA Medical Center (VAMC) at 
Oteen, North Carolina.  

In November 1997, the veteran was sent a smoking development 
letter informing him of the specific evidence needed to 
support his claim for compensation for a disability resulting 
from tobacco use in military service, or from nicotine 
dependence that was established during his military service.  
Specifically, the veteran was informed that he needed to 
provide a statement from competent medical authority stating 
the relationship between his current disability and his 
tobacco use during service, or nicotine dependence that was 
established in military service.    

In a November 1997 statement, the veteran again stated that 
he was given cigarettes and encouraged to smoke during 
service.  He stated that at that time he would smoke 2.5 
packs a day.  The veteran indicated that he completely quit 
smoking in 1982, that he became aware of his lung cancer 
around 1992, and that he had lung surgery in 1992 and 1994 at 
the Oteen VA hospital in Asheville, North Carolina.  

Post-service medical from the Asheville, North Carolina VAMC, 
reveal that the veteran was treated for pulmonary problems 
from 1991 through 1997.  Pertinent findings over these years 
have included: left upper lobe infiltrate, probable carcinoma 
(June 1991 radiology diagnostic report); prior smoking 
history of one pack daily for 40 years, but quit 10 years ago 
(October 1991 medical record report); chronic RUL (right 
upper lung) infiltrate, etiology undetermined (May 1992 
progress note); chronic LUL airspace infiltrate since April 
1991 (June 1992 medical record); left upper lobe lesion, 
surgically removed by left thoracotomy and left lower 
lobectomy, diagnosed as mixed adenocarcinoma and squamous 
cell carcinoma with extension into the chest wall grossly 
(July 1992 operative report); old post-thoracotomy changes in 
the left hemithorax, without active infiltrates and no 
interval change (December 1994 radiology diagnostic report); 
right lower lobe adenocarcinoma (June 1995 medical record 
report); adenocarcinoma right lower lobe lung, increasing in 
size since January 1995, necessitating thoracotomy with wedge 
resection in July 1995 (August 1995 medical record report); 
status post-op changes, some basilar fibrosis and chronic 
obstructive pulmonary disease (COPD) changes, with no active 
pulmonary disease (August 1995 radiology diagnostic report); 
stage IV lung adeno cancer (January 1996); metastatic 
adenocarcinoma of the lung (May 1996); post-op bilateral 
thoracotomy, no evidence of residual or recurrent tumor at 
this time (January 1997 radiology diagnostic report); and 
mass in the left hilum surrounding the left main stem 
bronchus, most likely recurrent bronchogenic carcinoma (June 
1997).   

In his April 1998 notice of disagreement (NOD), the veteran 
indicated that he began smoking in service and that he smoked 
for many years after service as a result of nicotine 
dependence.  He reported that he finally quit smoking in the 
early 1980's and that he has since developed cancer.  With 
his NOD, the veteran submitted an April 1998 article from the 
National POW Medsearch program pertaining to how the VA 
addresses claims for service connection for smoking-related 
illnesses.  The  article related that some veterans who 
contracted diseases caused by tobacco use may be entitled to 
service-connected disability compensation.

In a statement on his VA Form 9, the veteran repeated his 
claim for service connection and indicated that he did not 
know of anything other than his tobacco use that could have 
caused the cancer.  

On a November 1999 written brief presentation, the veteran's 
representative asserted that the agency of original 
jurisdiction erred by not fulfilling their duty to notify the 
veteran of the types of evidence necessary to demonstrate 
nicotine dependence.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that service connection for a disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products during service is 
prohibited as to claims filed after June 9, 1998, but the 
veteran's claim was filed before then, and thus consideration 
may be given to his claim under the prior law which permitted 
service connection when nicotine addiction, leading to 
disability, began in service.  See 38 U.S.C. § 1103, 112 
Stat. 685, 865-866 (1998); VAOPGCPREC 19-97 (May 13, 1997).

The veteran claims service connection for lung cancer which 
he contends is secondary to tobacco use in service.  His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no further duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Unfortunately, in this case, the veteran's service records 
are not available.  Regardless of the loss of records, 
however, the Board notes that the veteran has not asserted 
that he developed lung cancer during service or within many 
years thereafter, and the file contains no medical evidence 
to support such a finding.

The veteran has maintained that he began smoking and became 
dependent on nicotine in service during World War II, that he 
continued to smoke after service until the early 1980's, and 
that he first developed lung cancer in the early 1990's.  
While medical records from the VAMC note the veteran's long 
history of smoking, and document the development of lung 
cancer over the last ten years, a careful review of the file 
reveals no competent medical evidence linking the cancer to 
smoking.  

Even if the Board were to assume, arguendo, that the 
veteran's cancer was in fact caused by his former cigarette 
use, there is no medical evidence that the lung cancer, which 
first developed many years after service, is linked to his 
smoking during his period of active duty, as opposed to 
smoking for many years after his  period of service.  
Additionally, even though he smoked in service, no medical 
evidence has been submitted to show that the veteran 
developed a chemical dependency on nicotine during active 
duty.  VAOPGCPREC 19-97.  

The Board notes that the veteran has asserted that he has 
lung cancer due to tobacco use during his period of active 
service, but such statements do not constitute competent 
medical evidence of causality, since laymen have no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

While the veteran's service representative has asserted that 
the veteran was never informed that he would need a medical 
evidence, and not just a lay statement, in order to complete 
his application for benefits, the Board notes that this 
assertion is  not accurate.  The record shows that in 
November 1997, the veteran was sent a letter that 
specifically informed the veteran exactly what he needed to 
do to establish a claim for service connection.   

Absent competent medical evidence, as described above, the 
claim for service connection for cancer secondary to tobacco 
use in service is implausible and must be denied as not well 
grounded.  Caluza, supra.  In view of this, there is no duty 
to assist the veteran further in the development of this 
claim, and the Board does not have jurisdiction to adjudicate 
it.  Morton v. West, 12 Vet. App. 477 (1999); Grivois v. 
Brown, 6 Vet. App. 136 (1994); and Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Since a claim that is not well grounded does 
not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for lung 
cancer secondary to tobacco use during service must be 
denied.

With regard to the claim denied above, the Board does not 
doubt the sincerity of the veteran's belief that his cancer 
was secondary to tobacco use during service.   Competent 
opinions regarding questions of medical diagnosis or 
causation, however, require medical expertise.  The veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, supra.


ORDER

Service connection for cancer due to tobacco use in service 
is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

